Opinion filed November 14, 2014




                                    In The


        Eleventh Court of Appeals
                                  ___________

                              No. 11-14-00279-CR
                                  ___________

                     FRANKLIN LEE RAY, Appellant
                                       V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 238th District Court
                             Midland County, Texas
                         Trial Court Cause No. CR39139



                     MEMORANDUM OPINION
      Franklin Lee Ray, Appellant, filed an untimely pro se notice of appeal from
his conviction for the offense of burglary of a habitation with intent to commit
assault. We dismiss the appeal.
      The documents on file in this case indicate that Appellant’s sentence was
imposed on April 18, 2013, and that his pro se notice of appeal was filed in the
district clerk’s office on October 13, 2014. When the appeal was filed in this
court, we notified Appellant by letter that the notice of appeal appeared to be
untimely. We requested that Appellant respond and show grounds to continue this
appeal. We also informed him that the appeal may be dismissed. Appellant has
filed a response but has not shown grounds to continue.
      Pursuant to TEX. R. APP. P. 26.2, Appellant’s notice of appeal was due to be
filed within thirty days after the date that his sentence was imposed in open court.
A notice of appeal must be in writing and filed with the clerk of the trial court.
TEX. R. APP. P. 25.2(c)(1). Appellant’s notice of appeal was filed with the clerk of
the trial court 543 days after his sentence was imposed and was, therefore,
untimely. Absent a timely filed notice of appeal or the granting of a timely motion
for extension of time, we do not have jurisdiction to entertain the appeal. Slaton v.
State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519
(Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App.
1993). Because we have no jurisdiction, we must dismiss the appeal.
      This appeal is dismissed for want of jurisdiction.


                                                           PER CURIAM


November 14, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2